DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This non-final office action is in response to the Patent Application filed on 6 September 2019.  Claims 1-29 are cancelled.  Claims 30-57 are pending and considered below.         

Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  This application claims benefit and priority to co-pending U.S. Patent Application No. PCT/1B2018/051490, filed March 7, 2018, entitled "SYSTEM, DEVICE AND METHOD FOR ACCESSING SHARED INFRASTRUCTURE", which claims priority to co-pending U.S. Provisional Patent Application No. 62/468,067, filed March 7, 2017, entitled "SYSTEM, DEVICE AND METHOD FOR ACCESSING SHARED INFRASTRUCTURE."  Thus the instant application is afforded a priority date of 7 March 2017. 

Claim Objections
Claims 30-57 are objected to because of the following informalities:  The claims include numerous numerical references to process elements as disclosed in the specification and drawings, however, in the absence of any context the numerical references render the claims confusing and indefinite.  For clarity, the Examiner requires removal of the numerical references.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 30-49 are interpreted by the Examiner to recite means, that is, as per independent claim 30, “A data processing system for providing user access to one or more devices (108), the system comprising processing means (103) configured to:” for performing the functions of the invention included in the remaining limitations of claim 30 and claims 31 to 49.
The means or structural elements for performing the claimed invention are disclosed at least at written description paragraphs [48]-[52], [338]-[345] and Figure 1, while the steps or algorithms of the claimed invention as performed by the structural elements are disclosed at least at written description paragraphs [183]-[222] and Figure 3.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 30-51, 53, 55-57 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed limitations, as per method Claim 40, include the steps of:
A data processing method for providing user access to one or more devices, the method executed on a computer processor, the method comprising the steps of: 
i. determining a location identifier for a user; 
ii. associating the location identifier with a user identifier for the user; and 
iii. communicating the location identifier and the associated user identifier to an application.

Examiner Note: underlined elements indicate additional elements of the claimed invention identified as performing the steps of the claimed invention.

Under Step One of the analysis under the Mayo framework, claims 30-39 is/are drawn to system (i.e., a machine/manufacture), claims 40-48 is/are drawn to a methods (i.e., a process), and claims 50-57 is/are drawn to a storage medium (i.e., a machine/manufacture).  As such, claims 30-57 is/are drawn to one of the statutory categories of invention.

Under Step 2A Prong One of the analysis under the Mayo framework the claim(s) are determined to recite(s) the judicial exception of determining a location identifier for a user; associating the location identifier with a user identifier for the user; and communicating the location identifier and the associated user identifier to an application.
This judicial exception is similar to abstract ideas related to certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people and as well is directed to mental processes including concepts performed in the human mind including an observation, evaluation, judgement or opinion.

Independent claims 30 and 50 recites/describes identical or nearly identical steps with respect to claim 40 (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite one additional element, the element of using a processor or computing system including a local registry or memory to perform the steps of the claimed abstract idea.  The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions to perform the claimed steps of the invention), and therefore the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of performing the inventive steps with a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the 

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a computer processor, a display module, and a memory storing machine executable instructions represents insignificant data gathering and data processing steps requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Applicant’s published written description as published paragraph [338] recites “server may comprise a computer processor running one or more server processes for communicating with client devices. The server processes comprise computer readable program instructions for carrying out the operations of the present invention,” written description paragraph [339 ] recites “wired or wireless communication s networks described above may be public, private, wired or wireless network. The communications network may include one or more of a local area network (LAN), a wide area network (WAN), the Internet, a mobile telephony communication system, or a satellite communication system. The communications network may comprise any suitable infrastructure, including copper cables, optical cables or fibres, routers, firewalls, switches, gateway computers and edge servers,” written description paragraph [343] recites “computer readable program instructions may be stored on a non-transitory, tangible computer readable medium. The computer readable storage medium may include one or more of an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, a portable computer disk, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk 
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more than a generic computer (e.g., a general-purpose computing device) to perform generic computer functions (e.g., accessing, transmitting/receiving, sorting, and storing data) that are well-understood, routine and conventional activities previously known in the industry. None of the limitations, considered as a whole and as an ordered combination provide eligibility, because the steps of the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present e.g., mere data gathering).
Dependent claims 31-39, 41-49, 51, 53, and 55-57 are directed to the judicial exception as explained above for Claims 30, 40, and 50 and are further directed to limitations disclosing the methods and processes of enabling the communications of information between devices such as login events, device location identifiers and related location information, and information related to flyer related information.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.

Dependent claims 31-39, 41-49, 51, 53, and 55-57 do not add more to the abstract idea of independent Claims 30, 40, and 50 and therefore are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.

Claim Rejections - 35 USC § 101, Storage Media
Claims 50-57 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to statutory subject matter.  Independent claim 50 recites “A computer program product for providing user access to one or more devices (108), wherein the computer program product, when executed by at least one computing device, causes the at least one computing device to….,”  The United States Patent and Trademark Office (USPTO), during prosecution, applies to claims their broadest reasonable interpretation consistent with the specification. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be transitory, tangible computer readable medium,” the use of the term “may” coupled with the claim language reciting a “computer program product for…” renders the claim language non-statutory because a computer program product, as known to persons of skill in the art, does not exclude software and instead is an open ended claim.  This open ended definition as claimed does not explicitly exclude carrier signals or propagating waves.  Therefore the broadest reasonable interpretation of the term computer program product includes "signals" and "carrier waves".  Signals are not a statutory type of storage media (In re Nuitjen, 84 USPQ2d 1495 and "Subject Matter Eligibility of Computer Readable Media".  
In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer program product that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).  Claims 51-57 do not cure the deficiencies of the independent claim 50. 
The Examiner suggests the following amendment to Claim 50 to rectify this issue.  For example, amending the claim as follows: “A computer program product A non-transitory tangible computer readable medium storing a computer program product for providing user access to 

Claim Rejections - 35 USC § 101, Statutory Eligibility
	The Examiner has determined that dependent claims 52 and 54 are statutorily eligible under 35 USC 101.  
Claims 52 and 54 are found to be directed to a judicial exception as noted above in the rejection, the judicial exception related to certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people and as well is directed to mental processes including concepts performed in the human mind including an observation, evaluation, judgement or opinion.
	However, the subject matter of claims 52 and 54 is further found to be directed to a practical application, the practical application of optimizing the transference of sending of data related to document definitions and data defining device capabilities on particularly selected communication channels related to device capabilities.  The combination of the claims and written description paragraphs at least [61], [177]-[181], and [256]-[263] is determined to result in claims 52 and 54, while directed to a judicial exception, being further directed to a practical application, and therefore eligible under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30-38, 40-48, 50, and 51 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Kundu et al. (20170169528).

Claims 30, 40, and 50:	Kundu discloses a data processing system for providing user access to one or more devices (108), the system comprising processing means (103) ([117, 118, 136-146, Figs 2, 4]) configured to: 
i. determine a location identifier for a user ([75 “Airline Remote Access System,” 76, 149 “Georeferencing distance information 605 indicates that the passenger is 900 meters from the gate,” 156 “Time To Gate (TTG) data 706, Time To Boarding (TTB) data 707 and Security Checkpoint Status (TSA) data 708 are generated using the location of the user's cell phone or smart device and computing the output using appropriate input variables,” 185 “User data includes user identification, user mobile device information e.g. IMSI, RUIM, user mobile device location by nearest beacon or beacon triangulation, user mobile device location by GPS,”])
ii. associate the location identifier with a user identifier for the user ([185]); and 
iii. communicate (3013) the location identifier and associated user identifier to an application (301) ([183 “Central Control Node 1301, also known as Network Operation Center (NOC), system administrator, or operator, oversees, operates, administers, maintains, and updates the system 1300. Internal airport real time data feed 1302 external airline real time data fed 1303, government security real time data feed 1304, and third party real time data feed 1305 all communicate to the centralized data collection node,” 184, 185]).  



Claim 32:	Kundu discloses the system as for claim 30 above, and Kundu further discloses wherein the processing means (103) is further configured to generate a user session identifier for the user wherein the user session identifier is associated with a user login event ([105, 109, 110, 132 “device type is assigned to the user profile during that access session and the MECV data drawn from the data repository 141 is filtered to provide the user with the data appropriate to their use/request,”]).  

Claim 33:	Kundu discloses the system as for claim 30 above, and Kundu further discloses wherein the processing means (103) is communicatively coupled to sending or receiving means for sending or receiving one or more messages or data ([117-131 Figs. 2, 3, 4]).  

Claim 34:	Kundu discloses the system as for claim 30 above, and Kundu further discloses wherein the processing means (103) is further configured to generate a login event message (3013) in response to receiving a user login message (3012) ([105, 110, 177 “user device log in and STEP 1002 is the authentication step for the user's device to access the system,”]).  

Claim 35:	Kundu discloses the system as for claim 34 above, and Kundu further discloses wherein the processing means (103) is further configured to send the user login event message to the application (301) ([167 “Logplex automatically collates log entries from all the running dynos of the app,” 177 “user device log in…air travel information verification whereby 

Claim 36:	Kundu discloses the system as for claim 30 above, and Kundu further discloses wherein the location identifier comprises an alpha-numeric string ([141, 169 “uses normal (human-readable) text to transmit data object consisting of attribute-value pairs,” 177 “integrates user-centric travel-related information into the graphic rendering being provided to the user device, while providing the network with updated user location or other information,” 180, Fig. 7]).  

Claim 37:	Kundu discloses the system as for claim 30 above, and Kundu further discloses wherein the location identifier is machine readable and human readable ([82 “Baggage Control Feed is received from the Baggage Operation at the airport and includes baggage claim data, bag identification serial number or RFID code,” 140, 156 “input using RFID, QR code or bar code, or from input by the user,” 169, 176]).  

Claim 38:	Kundu discloses the system as for claim 30 above, and Kundu further discloses wherein the location identifier defines a predetermined area associated with the one or more devices ([176, 177, 181]).  

  Claim 41:	Kundu discloses the method as for claim 40 above, and Kundu further discloses wherein the location identifier defines a location at any position within a predetermined area or region ([133 “using a unified database system with mapped, extracted, coded, and validated data, an SRD will be modified depending on which passengers are arriving near that display device, and which ones are departing near that display device. This level of customization and geolocation of users provides real-time updating of gate information, real-identification, user mobile device information e.g. IMSI, RUIM, user mobile device location by nearest beacon or beacon triangulation, user mobile device location by GPS, user baggage information, user air travel information including airline, flight, time, origin, destination, user promotions e.g. mileage programs, user mobile device battery level, user profile information,” Fig. 6]).  

Claim 42:	Kundu discloses the method as for claim 40 above, and Kundu further discloses wherein the location identifier defines a device location according to a hierarchical structure ([23 “receiving real-time data feeds from multiple airport systems into a centralized data collection node,” 73, 186 “combined airport feeds…screens presenting detailed information in a hierarchical manner. The CAFUI is illustrated as separated into regions. Although regions can be generated using any desired data feed or combination thereof, FIG. 15 shows regions relating to airline, check-in, baggage, terminal-specific, public safety, passenger screening, weather, outside media sources, gate information, vendors, transportation, air traffic control, and conveyances,”]).  

Claim 43:	Kundu discloses the method as for claim 40 above, and Kundu further discloses wherein the location identifier defines each device location within a plurality of different regions and wherein at least some of the different regions define a sub region which is contained within one or more other regions and wherein each sub region defines a portion or part of the one or more of the different regions ([76, 78, 100 “precoded modules allow application-specific access to the database that contains the real-time data feeds from multiple airport systems that has been converted into the device-modified special purpose output data feed for distribution to airport displays and user equipment,”]).  

request the current status and settings for any comfort system at the remote location. The status and settings are then returned for the equipment at that location and those settings are displayed on one or more web pages for consumer viewing,” 132 “data drawn from the data repository 141 is filtered to provide the user with the data appropriate to their use/request,” 137, 156, 170 “Flightstats,” Fig. 7]).  

Claim 45:	Kundu discloses the method as for claim 44 above, and Kundu further discloses wherein the first data further comprises a device label associated with the location identifier ([105 “Once registered, an airline can remotely access remote travel operations display system in multiple locations by connecting to web server,” 108 “communicate with a plurality of remote travel operations display systems at one or more locations via messaging gateway,” 109 “airline profile can include a username, access code, location information, system information, and information on the various remote travel operations display systems,” 114, 115]) and wherein the first data comprises the location identifier concatenated with the device label and wherein the first data is associated with a user session identifier ([114, 115, 118 “feeds include airline feed data 101, check-in feed data 102, baggage feed data 103, terminal specific feed data 104, public safety feed data 105, passenger screening feed data 106, weather feed data 107, television feed data 108, gate information feed data 109, vendor feed data 110, transportation feed data 111, air traffic control feed data 112, conveyance monitoring feed data 113, and other related data,” 132 “The device type is assigned to the user profile during that access session and the MECV data drawn from the data repository 141 is filtered to provide the user with the data appropriate to their use/request. Repository Data Filters include filtering 

Claim 46:	Kundu discloses the method as for claim 40 above, and Kundu further discloses wherein a first data comprises data defining a document to be processed by one of the devices (108) and wherein the first data comprises a location identifier associated with the user or a further user ([134, 137, 146 “Output from the inventive system is then delivered to external target devices with distribution according to the specific target destination device,” 147, 148, 156 “saved to a passenger profile stored within the system. Time To Gate (TTG) data 706, Time To Boarding (TTB) data 707 and Security Checkpoint Status (TSA) data 708 are generated using the location of the user's cell phone or smart device and computing the output using appropriate input variables. For example, TTG data 706 is calculated by dividing walking speed by pedestrian distance to the specific gate 719 according to measurable, known distances stored in the relational database,” 170, 177 “integrates user-centric travel-related information into the graphic rendering being provided to the user device, while providing the network with updated user location or other information. STEP 1001 is the user device log in and STEP 1002 is the authentication step for the user's device to access the system,”]).  

Claim 48:	Kundu discloses the method as for claim 40 above, and Kundu further discloses generating, via an application (101,111), a further message (3110) for processing of at least some of the first data ([132 “data repository 141 in FIG. 2 provides the downstream output 150 data that is delivered to the downstream output devices,” 133, 134, 143, 148-150, Fig. 6]).  

Claim 51:	Kundu discloses the computer product as for claim 50 above, and Kundu further discloses wherein the at least one computing device is communicatively coupled to a first communication channel (124) and a second communication channel (125) and wherein the first communication channel (124) is linked to or associated with the second channel using the location identifier ([6 “centrally located computer that distributes a stream of constantly updated data to a plurality of data distribution nodes for periodic download,” 39-44, 91, 143 “system identifiers,” 168]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 39, 47, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundu et al. (20170169528) in view of Hurley et al. (20110231212).

	Claim 39:	Kundu discloses the system as for claim 30 above, and Kundu does not explicitly disclose, however Hurley discloses one or more devices (108) for the processing data or a document and wherein the document is a boarding pass or bag tag and wherein the one or more devices (108) are further configured to print or read the data or document ([52 “boarding pass is generated. This may be a printed paper boarding pass or an electronic boarding pass. Baggage tags may also be printed to check in the baggage on the flight, 53, 54, 101, 102]).  
	Therefore it would be obvious for Kundu to implement one or more devices for the processing data or a document and wherein the document is a boarding pass or bag tag and wherein the one or more devices are further configured to print or read the data or document as per the steps of Hurley in order to more easily facilitate the accommodation and processing of passengers related to boarding and traveling on airplanes, thereby potentially increasing traveler satisfaction and use of travel services.  See Hurley at least [178] for disclosures related to advantages of the disclosed methods. 

	Claim 47:	Kundu discloses the method as for claim 40 above, and Kundu does not explicitly disclose, however Hurley discloses wherein a first data comprises data defining a boarding pass or a bag tag ([52 “boarding pass is generated. This may be a printed paper boarding pass or an electronic boarding pass. Baggage tags may also be printed to check in the baggage on the flight, 53, 54, 101, 102]).
	Therefore it would be obvious for Kundu wherein a first data comprises data defining a boarding pass or a bag tag as per the steps of Hurley in order to more easily facilitate the accommodation and processing of passengers related to boarding and traveling on airplanes, thereby potentially increasing traveler satisfaction and use of travel services.  See Hurley at least [178] for disclosures related to advantages of the disclosed methods. 

	Claim 49:	Kundu discloses the method as for claim 48 above, and Kundu does not explicitly disclose, however Hurley discloses wherein the further message (3110) comprises data for printing or processing a document such as a boarding pass or a bag tag ([52 “boarding pass is generated. This may be a printed paper boarding pass or an electronic boarding pass. Baggage tags may also be printed to check in the baggage on the flight,” 53, 54, 101, 102]) and wherein the data for printing a boarding pass or bag tag is encoded within the further message (3110) according to a portable document file format ([74 “transmit data comprising the reservation code to the remote computer system in an encrypted form as an image of the bar code,” 127, 204 “details of the airline and the reservation code are transmitted from the self-service kiosk 10 to the remote computer system (RCS) 68 in step 85. The kiosk also includes a code in the message representing the particular airport that the kiosk is located in,” 210 “prints any necessary boarding passes,” 213]) and further wherein the further message (3110) comprises data associated with a boarding pass or bag tag including data defining any one or more of a flight number ([213 “identification of the flight,”]), departure date ([214]), class, origin pass is generated. This may be a printed paper boarding pass or an electronic boarding pass. Baggage tags may also be printed to check in the baggage on the flight,” 399 “generate a boarding pass by activating the printer to print a boarding pass as part of the check in procedure,”]).  
	Therefore it would be obvious for Kundu wherein the further message comprises data for printing or processing a document such as a boarding pass or a bag tag and wherein the data for printing a boarding pass or bag tag is encoded within the further message according to a portable document file format and further wherein the further message comprises data associated with a boarding pass or bag tag including data defining any one or more of a flight number, departure date, class, origin, destination, departure gate, seat number, passenger name, and seat number, unique bag identifier, and intermediate stops between an origin and destination and wherein the message comprises defining a format associated with the boarding pass or bag tag as per the steps of Hurley in order to more easily facilitate the accommodation and processing of passengers related to boarding and traveling on airplanes, thereby potentially increasing traveler satisfaction and use of travel services.  See Hurley at least [178] for disclosures related to advantages of the disclosed methods. 

Claims 52-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundu et al. (20170169528) in view of Hurley et al. (20110231212) and in further view of Dersy (20170208131).

	Claim 52:	Kundu discloses the computer product as for claim 50 above, and the combination does not explicitly disclose, however Dersy discloses wherein only data defining a boarding pass printers, bag tag printers, document printers,” 101 “fewer than all of the peripheral devices 140 or even just one particular peripheral device 140, for example a bag tag or boarding pass printer or a scanner, may be associated with the virtualization client,”]) and wherein only data defining device capabilities associated with the one or more devices (108) is communicated on the second communication channel (125) ([20 “servers may be located at the same location, or may be located in different locations. The two servers may be connected via the internet or via a local area network,” 22 “system for virtualizing an application of an airport passenger control system, the system being located in a network outside of the airport and comprising a virtualization server and a peripherals manager….configured to store an association between the first and second communications channels to associate a peripheral device in communicative connection with the second client application with the first client application,” 26 “airport and terminal at which the computing device is located….key generated by the peripherals interface and/or the peripherals manager when communication between the peripherals manager and the second application is established,” 31, 72 “peripheral device server 170 is a device which manages, on the server side, the communication between peripheral devices 140 and the virtual session,” 88 “peripherals manager 175 matches the peripherals and virtualization IDs based on a set of rules,” 97]).  Examiner Note: Examiner, under a broadest reasonable interpretation, interprets the disclosures of Dersy with respect to multiple communications channels which communicate between multiple airports and coordinate activities with respect to multiple devices in a given airport location, to disclose the communication of information with respect to documents and device parameters or capabilities 
	Therefore it would be obvious for Kundu wherein only data defining a document to be processed is communicated on the first communication channel and wherein only data defining device capabilities associated with the one or more devices is communicated on the second communication channel as per the steps of Dersy in order to more easily facilitate the accommodation and processing of passengers related to boarding and traveling on airplanes by remotely managing and operating the devices and peripherals of an airport location, thereby potentially increasing traveler satisfaction and use of travel services as well as operational efficiency.  See Dersy at least paras. [51] and [52] for disclosures related to advantages of the disclosed methods. 

Claim 53:	Kundu in view of Hurley discloses the computer product according to claim 50 above, and the combination does not disclose, however Dersy discloses wherein the at least one computing device is communicatively coupled to a third communication channel (121, 122) and a fourth communication channel (123) and wherein the third communication channel (124) is linked to or associated with the fourth communication channel using the location identifier ([84 “peripherals client 130 sends 530 to the peripherals manager 175 a connection request including information identifying the peripherals client 130. The information identifying the peripherals client 130 is a peripherals ID and may include identification information, such as, user identification (UID), workstation name (WN), workstation IP address (WIP), the name of the airport and terminal from which the connection is being made,” 86 “peripherals manager 175 associates the peripherals communication channel with the virtualization communication channel. This association can, for example, be achieved via a mapping table associating the peripherals ID with the virtualization ID. Directional mapping tables of each data element may be used,” 87, 88, 91 “peripherals manager 175 then sends to the peripherals client 130 a Examiner Note: Examiner, under a broadest reasonable interpretation, interprets the disclosures of Dersy with respect to multiple communications channels which communicate between multiple airports and coordinate activities with respect to multiple devices in a given airport location, to disclose the communication of information with respect to documents and device parameters or capabilities encompassing first, second, third, and fourth communications channels including documents and device capabilities.
Therefore it would be obvious for Kundu wherein the at least one computing device is communicatively coupled to a third communication channel and a fourth communication channel and wherein the third communication channel is linked to or associated with the fourth communication channel using the location identifier as per the steps of Dersy in order to more easily facilitate the accommodation and processing of passengers related to boarding and traveling on airplanes by remotely managing and operating the devices and peripherals of an airport location, thereby potentially increasing traveler satisfaction and use of travel services as well as operational efficiency.  See Dersy at least paras. [51] and [52] for disclosures related to advantages of the disclosed methods. 

Claim 54:	Kundu in view of Hurley discloses the computer product according to claim 53 above, and the combination does not disclose, however Dersy discloses wherein only data defining a document to be processed is communicated on the third communication channel (121, 122) and wherein only data defining device capabilities associated with the one or more devices (108) is communicated on the fourth communication channel ([84 “peripherals client 130 sends 530 to the peripherals manager 175 a connection request including information channel with the virtualization communication channel. This association can, for example, be achieved via a mapping table associating the peripherals ID with the virtualization ID. Directional mapping tables of each data element may be used,” 87, 88, 91 “peripherals manager 175 then sends to the peripherals client 130 a confirmation 540 that the available peripheral devices 140 have been successfully registered. The peripherals manager 175 also sends 550 a list of available devices and the unique ID to the interface 160. The interface 160 directs the list of available devices 560 to the appropriate virtual session based on the association between the virtualization and peripherals IDs,”]).  Examiner Note: Examiner, under a broadest reasonable interpretation, interprets the disclosures of Dersy with respect to multiple communications channels which communicate between multiple airports and coordinate activities with respect to multiple devices in a given airport location, to disclose the communication of information with respect to documents and device parameters or capabilities encompassing first, second, third, and fourth communications channels including documents and device capabilities.
Therefore it would be obvious for Kundu wherein only data defining a document to be processed is communicated on the third communication channel and wherein only data defining device capabilities associated with the one or more devices is communicated on the fourth communication channel as per the steps of Dersy in order to more easily facilitate the accommodation and processing of passengers related to boarding and traveling on airplanes by remotely managing and operating the devices and peripherals of an airport location, thereby potentially increasing traveler satisfaction and use of travel services as well as operational 

Claim 55:	Kundu in view of Hurley discloses the computer product according to claim 50 above, and the combination does not disclose, however Dersy discloses further comprising a field gateway module (FG) or application for uniquely identifying one of a plurality of the devices (108) based on the location identifier and a device label associated with the device and wherein the location identifier and device label are provided within a concatenated field within the message.  ([12 “peripherals manager may be configured to receive messages from the application virtualized on the virtualization server and send them, according to the association, to the peripheral device and/or receive messages from the peripheral device and send them, according to the association, to the application virtualized on the virtualization server,” 13 “peripherals server is configured to establish the association by matching a first identifier identifying the first client device and a second identifier identifying the second client device,” 17 “first identifier may comprise one or more of the name of the computing device, the IP address of the computing device, the location of the computing device, the airport and terminal at which the computing device is located,”]).
Therefore it would be obvious for Kundu to implement a field gateway module or application for uniquely identifying one of a plurality of the devices based on the location identifier and a device label associated with the device and wherein the location identifier and device label are provided within a concatenated field within the message as per the steps of Dersy in order to more easily facilitate the accommodation and processing of passengers related to boarding and traveling on airplanes by remotely managing and operating the devices and peripherals of an airport location, thereby potentially increasing traveler satisfaction and use of travel services as well as operational efficiency.  See Dersy at least paras. [51] and [52] for disclosures related to advantages of the disclosed methods. 

Claim 56:	Kundu in view of Hurley discloses the computer product according to claim 50 above, and the combination does not disclose, however Dersy discloses a module or application (117, 118) for uniquely determining which of the plurality of devices (108) to send a message (3110) based on a unique device identifier associated with each device ([12 “peripherals manager may be configured to receive messages from the application virtualized on the virtualization server and send them, according to the association, to the peripheral device and/or receive messages from the peripheral device and send them, according to the association, to the application virtualized on the virtualization server,” 13 “peripherals server is configured to establish the association by matching a first identifier identifying the first client device and a second identifier identifying the second client device,” 17 “first identifier may comprise one or more of the name of the computing device, the IP address of the computing device, the location of the computing device, the airport and terminal at which the computing device is located,”]).
Therefore it would be obvious for Kundu to implement a module or application for uniquely determining which of the plurality of devices to send a message based on a unique device identifier associated with each device as per the steps of Dersy in order to more easily facilitate the accommodation and processing of passengers related to boarding and traveling on airplanes by remotely managing and operating the devices and peripherals of an airport location, thereby potentially increasing traveler satisfaction and use of travel services as well as operational efficiency.  See Dersy at least paras. [51] and [52] for disclosures related to advantages of the disclosed methods.  

Claim 57:	Kundu in view of Hurley discloses the computer product according to claim 50 above, and the combination does not disclose, however Dersy discloses wherein the location identifier is associated with a transportation hub in particular an airport ([17 “first location of the computing device, the airport and terminal at which the computing device is located,”])
	Therefore it would be obvious for Kundu wherein the location identifier is associated with a transportation hub in particular an airport as per the steps of Dersy in order to more easily facilitate the accommodation and processing of passengers related to boarding and traveling on airplanes by remotely managing and operating the devices and peripherals of an airport location, thereby potentially increasing traveler satisfaction and use of travel services as well as operational efficiency.  See Dersy at least paras. [51] and [52] for disclosures related to advantages of the disclosed methods.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Please see attached References Cited form 892
	Mateer (20200151626) discloses an integrated end-to-end travel instrument generation system with boarding pass and luggage tag devices on an integrated travel instrument sheet.
	Reyes et al. (10,009,868) discloses receiving, from an application instance operating on a client device, information that indicates a client device identifier, a wireless proximity beacon identifier, and a proximity of the identified client device to the identified wireless proximity beacon at an airport location
	Wong (20180121834) discloses a multi-carrier operable system of check in kiosks
	Flotat et al. (20180025293) discloses enabling transactions on a plurality of associated networks delivering services to users is provided

	Oki (20150289087) discloses a passenger related multifunction device which transmits passenger locations and tracks luggage
	Cho et al. (20140351832) discloses the implementation of a number of device communication channels for monitoring and implementing a user tracking system
	Saravanan (20120200390) discloses a method of performing identity verification based on the use of mobile phones or mobile computing devices in conjunction with a secure identity authority
	Nohr (7,802,724) discloses the implementation of communications information related to users present in airports, airlines, and other aviation locations
	Lin et al. (20100078475) discloses systems and methods for implementing transportation check in by passenger
	Hill (20080129488) discloses the tracking of portable items such as air cargo and checked luggage
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682